Filed 11/29/22 Clark v. Dept. of Corrections and Rehabilitation CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 MICHAEL CLARK,                                                                                C092802

                    Plaintiff and Appellant,                                        (Super. Ct. No. 34-2019-
                                                                                    00252706-CU-PO-GDS)
           v.

 DEPARTMENT OF CORRECTIONS AND
 REHABILITATION et al.,

                    Defendants and Respondents.




         This is an invasion of privacy case. Plaintiff Michael Clark is a self-represented
litigant who was formerly incarcerated in state prison. He filed this lawsuit against the
California Department of Corrections and Rehabilitation (CDCR) and 31 of its
employees (collectively, defendants), alleging that he suffered adverse determinations
while incarcerated due to defendants’ failure to maintain accurate records, including their
failure to amend and/or correct inaccurate records upon his request, in violation of the




                                                             1
Information Practices Act of 1977 (IPA), Civil Code section 1798 et seq.1 Clark appeals
from the judgment of dismissal entered after the trial court sustained a demurrer without
leave to amend. We shall affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
        Factual Background
        Because this appeal is from an order sustaining a demurrer, we take the facts from
the operative complaint, the allegations of which are deemed true for the limited purpose
of determining whether Clark has stated a viable cause of action. (See Stevenson v.
Superior Court (1997) 16 Cal.4th 880, 885.)
        At all relevant times, Clark was an inmate at California State Prison, Corcoran.
The individual defendants in this case are CDCR employees, including, but not limited
to, correctional officers, correctional counselors, and associate wardens.
        In early March 2018, three CDCR employees retaliated against Clark for reporting
misconduct, specifically “unlawful criminal activities” in which these employees wanted
Clark to participate. The retaliation was in the form of entering false information in
CDCR’s “system of records,” specifically that Clark conspired to incite a riot and was
responsible for a “staff separation alert.” The purpose of the retaliation was to punish
Clark by “diminish[ing] [his] opportunity for parole consideration” and causing him
“injury or adverse determinations.”
        In early March 2018 and in early April 2018, various CDCR employees
knowingly maintained and/or failed to expunge and/or correct the inaccurate records.
        In early April 2018, a CDCR employee erroneously informed Clark that the
inaccurate records were amended in order to induce him to withdraw his inmate appeal
requesting such relief. This employee knew or should have known that the inaccurate




1   Undesignated statutory references are to the Civil Code.

                                             2
records remained in CDCR’s “system of records,” and other employees maintained the
inaccurate records and made decisions adverse to Clark based on them.
       In late April 2018 and again in late July 2018, various CDCR employees refused
to amend the inaccurate records, even though they knew the records were inaccurate and
that they were required to expunge and/or correct them. These employees also “made
decisions adverse to [Clark] upon them,” and some of the employees “maintained
additional inaccurate records.”
       In early June 2018 and again in late July 2018, various CDCR employees refused
to process Clark’s inmate appeal requesting amendment of the inaccurate records, and
this decision was later upheld and enforced by other employees. These employees knew
the records were inaccurate, but they refused to amend them. Instead, they made
“decisions adverse to [Clark],” and maintained “additional inaccurate records.”
       Beginning in early March 2018 and “continuing,” the CDCR, the warden of the
prison, and the secretary of the CDCR, failed to “properly train, supervise, and discipline
themselves and their subordinate employees” in the provisions and requirements of the
IPA.
       Clark broadly alleges that the above-described conduct “resulted in numerous
adverse decisions to [his] character, rights, and opportunities causing the continuing
damages and injuries.” He further alleges that some or all of the CDCR employees in
this action acted in concert to retaliate against and punish him for refusing to engage in
“unlawful criminal activities” and/or to “cover-up corruption within CDCR.” Although
not included in the operative pleading, Clark explains in his opening brief on appeal that
he was retaliated against for reporting corruption within the CDCR, specifically “drug
and contraband smuggling and promoting violence.”
       Procedural Background
       In March 2019, Clark filed a verified complaint against the CDCR and 31 of its
employees (e.g., correctional officers, correctional counselors, associate wardens),

                                             3
alleging 10 negligence claims predicated on violations of the IPA (i.e., failure to maintain
accurate records), and one negligence claim predicated on the failure to properly train,
supervise, and discipline CDCR employees regarding their duties under the IPA (e.g.,
maintain accurate records).
       In December 2019, the trial court sustained defendants’ demurrer with leave to
amend, finding that Clark failed to allege sufficient facts to state a viable claim under the
IPA, including facts showing that he suffered any harm from the allegedly inaccurate
records. The trial court also found that the defendants were immune from liability under
provisions of the Government Code.
       In January 2020, Clark filed a verified first amended complaint (the operative
complaint) against the CDCR and the same 31 employees (collectively, individual
defendants). Clark, again, alleged 10 negligence claims predicated on violations of the
IPA (i.e., failure to maintain accurate records), and one negligence claim predicated on
the failure to properly train, supervise, and discipline CDCR employees regarding the
“provisions and requirements of the IPA,” specifically the duty to maintain accurate
records. Clark also added a claim for declaratory relief, which sought a declaration of the
parties’ rights and duties under the IPA and certain state regulations and other rules
purportedly applicable to CDCR employees.
       The allegations and claims in the operative complaint were similar to the
allegations and claims alleged in the original complaint. However, the operative
complaint omitted the allegation that Clark was found “not guilty” of the “staff separation
alert and conspiracy to incite a riot charges,” which were “dismissed” in late March 2018.
The operative complaint also included less detail about the wrongful conduct of the
individual defendants, and omitted other allegations, including the allegation that the
inaccurate records (i.e., Clark conspiring to incite a riot and causing a staff separation
alert) were relied upon at classification hearings in April 2018 to allow defendants to
“punish and harm” Clark with the false allegations.

                                              4
       As for relief, the operative complaint sought “damages, declaratory, and injunctive
relief” based on defendants’ “negligent, retaliatory violations of the IPA.” The request
for monetary damages, however, was limited to the individual defendants; Clark only
sought declaratory and injunctive relief against the CDCR. As for monetary damages,
the operative complaint alleged that the defendants’ failure to maintain accurate records
caused, among other things, the following harm: “violation of informational privacy,”
“mental suffering,” segregation, “loss of beneficial use and possession of personal
property,” emotional harm, loss of the ability to litigate several meritorious actions,
economic loss of $6,300, denial of parole for three years, and “numerous determinations
adverse to his rights, character, and opportunities.” The operative complaint also sought
punitive damages.
       In July 2020, the trial court sustained defendants’ demurrer to the operative
complaint for the same reasons it sustained the demurrer to the original complaint, with
the additional finding that the new declaratory relief claim failed because it was
“effectively duplicative” of Clark’s other “meritless” claims. The trial court also found
that, to the extent Clark was alleging claims predicated on a common law negligence
theory, he failed to allege facts that would support a finding that any CDCR employee
owed him a duty of care or that he suffered any compensable injury as a result of a breach
of such a duty. Finally, the court noted that Clark’s request for injunctive relief did not
“save his complaint from [defendants’] demurrer” because injunctive relief is a remedy,
not a cause of action, and Clark failed to plead any viable claim. Because the trial court
concluded that Clark had no reasonable probability of stating a viable claim against any
defendant, it sustained defendants’ demurrer without leave to amend.
       Clark timely appealed. The appeal was dismissed and later reinstated; the case
was fully briefed on July 13, 2022, and assigned to this panel on July 29, 2022. The
parties waived argument and the case was deemed submitted.



                                              5
                                      DISCUSSION
                                              I
                                    Standard of Review
       A demurrer tests the legal sufficiency of the factual allegations in a complaint.
(Chapman v. Skype Inc. (2013) 220 Cal.App.4th 217, 225; Code Civ. Proc., § 430.10,
subd. (e).) On appeal from a judgment based on an order sustaining a demurrer, we
accept as true the well-pleaded allegations in the complaint. (Evans v. City of Berkeley
(2006) 38 Cal.4th 1, 6.) “ ‘ “We treat the demurrer as admitting all material facts
properly pleaded, but not contentions, deductions or conclusions of fact or law.” ’ ”
(Ibid.) We independently determine whether the complaint alleges facts sufficient to
state a cause of action under any legal theory. (Committee for Green Foothills v. Santa
Clara County Bd. of Supervisors (2010) 48 Cal.4th 32, 42.) We read the complaint as a
whole and its parts in their context to give the complaint a reasonable interpretation.
(Evans, at p. 6.) “We will affirm if there is any ground on which the demurrer can
properly be sustained, whether or not the trial court relied on proper grounds or the
defendant asserted a proper ground in the trial court proceedings.” (Martin v. Bridgeport
Community Assn., Inc. (2009) 173 Cal.App.4th 1024, 1031; see also Kahan v. City of
Richmond (2019) 35 Cal.App.5th 721, 730.) We review the trial court’s ruling, not its
reasoning or rationale. (Kahan, at p. 730.)
       When a demurrer is sustained without leave to amend, “we decide whether there is
a reasonable possibility that the defect can be cured by amendment: if it can be, the trial
court has abused its discretion and we reverse; if not, there has been no abuse of
discretion and we affirm. [Citations.] The burden of proving such reasonable possibility
is squarely on the plaintiff.” (Blank v. Kirwan (1985) 39 Cal.3d 311, 318 (Blank).)




                                              6
                                              II
                                     Negligence Claims
       Clark contends the trial court erred in finding he failed to state any viable
negligence claim predicated on a violation of the IPA. We disagree.
       A. The IPA
       “Enacted in 1977, the IPA generally limits the right of governmental agencies to
disclose personal information about an individual and imposes liability on agencies and
individuals for improperly disclosing personal information maintained by agencies.”
(Hurley v. Department of Parks & Recreation (2018) 20 Cal.App.5th 634, 641 (Hurley).)
“The statute was designed by the Legislature to prevent misuse of the increasing amount
of information about citizens which government agencies amass in the course of their
multifarious activities, the disclosure of which could be embarrassing or otherwise
prejudicial to individuals or organizations.” (Anti-Defamation League of B’nai B’rith v.
Superior Court (1998) 67 Cal.App.4th 1072, 1079.)
       “Section 1798.1 [of the IPA] declares the right to privacy ‘a personal and
fundamental right,’ and expressly sets out the Legislature’s findings that (a) the right to
privacy is ‘threatened by the indiscriminate collection, maintenance, and dissemination of
personal information and the lack of effective laws and legal remedies’; (b) the
‘increasing use of computers and other sophisticated information technology has greatly
magnified the potential risk to individual privacy that can occur from the maintenance of
personal information’; and (c) ‘[i]n order to protect the privacy of individuals, it is
necessary that the maintenance and dissemination of personal information be subject to
strict limits.’ ” (Jennifer M. v. Redwood Women’s Health Center (2001) 88 Cal.App.4th
81, 88.)
       Under the IPA, an “agency” is defined as “every state office, officer, department,
division, bureau, board, commission, or other state agency,” with exceptions not relevant
here. (§ 1798.3, subd. (b).) The IPA defines “personal information” as “any information

                                              7
that is maintained by an agency that identifies or describes an individual, including, but
not limited to, his or her name, social security number, physical description, home
address, home telephone number, education, financial matters, and medical or
employment history. It includes statements made by, or attributed to, the individual.”
(§ 1798.3, subd. (a).) The IPA defines “disclose” as “to disclose, release, transfer,
disseminate, or otherwise communicate all or any part of any record orally, in writing, or
by electronic or any other means to any person or entity.” (§ 1798.3, subd. (c).) “The
term ‘maintain’ includes maintain, acquire, use, or disclose.” (§ 1798.3, subd. (e).)
        Under the IPA, an agency must “maintain all records, to the maximum extent
possible, with accuracy, relevance, timeliness, and completeness. [¶] Such standard need
not be met except when such records are used to make any determination about the
individual.” (§ 1798.18.) And, if asked to correct a record, an agency must timely do so
or advise the individual making the request why it will not do so. (§ 1798.35, subds. (a),
(b).)
        If an agency violates its duties under the IPA, it may be subject to civil liability for
damages suffered by an individual. (§ 1798.45.) As relevant here, an individual may
bring a civil action against an agency whenever such agency fails to: (1) “maintain any
record concerning any individual with such accuracy, relevancy, timeliness, and
completeness as is necessary to assure fairness in any determination relating to the
qualifications, character, rights, opportunities of, or benefits to the individual that may be
made on the basis of such record, if, as a proximate result of such failure, a determination
is made which is adverse to the individual”; or (2) “comply with any other provision of
[the IPA], or any rule promulgated thereunder, in such a way as to have an adverse effect
on an individual.” (§ 1798.45, subds. (b), (c), italics added.) In any suit brought under
the provisions of subdivision (b) or (c) of section 1798.45, an agency shall be liable to the
individual for actual damages sustained by the individual, including damages for mental



                                               8
suffering, and the costs of the action together with reasonable attorney’s fees.
(§ 1798.48, subds. (a), (b).)
       An individual may also be subject to civil liability under the IPA. (§ 1798.53.) In
relevant part, the IPA provides: “Any person, other than an employee of the state or of a
local government agency acting solely in his or her official capacity, who intentionally
discloses information, not otherwise public, which they know or should reasonably know
was obtained from personal information maintained by a state agency . . . shall be subject
to a civil action, for invasion of privacy, by the individual to whom the information
pertains.” (§ 1798.53.) “In any successful action brought under this section, the
complainant, in addition to any special or general damages awarded, shall be awarded a
minimum of two thousand five hundred dollars ($2,500) in exemplary damages as well as
attorney’s fees and other litigation costs reasonably incurred in the suit.” (Ibid.)
       B. Relevant Governmental Immunity Rules
       “ ‘Public employees are liable for injuries resulting from their acts or omissions to
the same extent as private persons, except where otherwise exempted or immunized by
law. [Citation.] Public entities are correspondingly liable for the negligent acts or
omissions of their employees acting within the scope of their employment except where
either the employee or the public entity is immunized from liability by statute.’ ”
(Collins v. County of San Diego (2021) 60 Cal.App.5th 1035, 1048; see Gov. Code,
§§ 815.2, 820.)
       In California, there is no common law tort liability for public entities. (Torres v.
Department of Corrections & Rehabilitation (2013) 217 Cal.App.4th 844, 850; In re
Groundwater Cases (2007) 154 Cal.App.4th 659, 688.) Under the Tort Claims Act,
public entities are immune from tort liability “[e]xcept as otherwise provided by statute.”
(Gov. Code, § 815, subd. (a); Eastburn v. Regional Fire Protection Authority (2003)
31 Cal.4th 1175, 1183 [tort liability of a public entity must be based on a specific statute
declaring it to be liable, or at least creating some specific duty].)

                                               9
         “Ordinarily, negligence may be pleaded in general terms and the plaintiff need not
specify the precise act or omission alleged to constitute the breach of duty. [Citation.]
However, because under the Tort Claims Act all governmental tort liability is based on
statute, the general rule that statutory causes of action must be pleaded with particularity
is applicable. Thus, ‘to state a cause of action against a public entity, every fact material
to the existence of its statutory liability must be pleaded with particularity.’ ” (Lopez v.
Southern Cal. Rapid Transit Dist. (1985) 40 Cal.3d 780, 795.) Further, “[i]t is a
plaintiff’s responsibility to plead ‘ “facts sufficient to show [their] cause of action lies
outside the breadth of any applicable statutory immunity.” ’ ” (Soliz v. Williams (1999)
74 Cal.App.4th 577, 585.)
         Generally, a public entity is not liable for an injury to any prisoner. (Gov. Code,
§ 844.6, subd. (b).) And a public entity is not vicariously liable for injuries to prisoners
caused by its employees. (Lawson v. Superior Court (2010) 180 Cal.App.4th 1372,
1383.)
         “A public employee is not liable for injury caused by his instituting or prosecuting
any judicial or administrative proceeding within the scope of his employment, even if he
acts maliciously and without probable cause.” (Gov. Code, § 821.6.) Government Code
section 821.6 immunizes a public employee who investigates, institutes, or prosecutes a
disciplinary proceeding. (Gillan v. City of San Marino (2007) 147 Cal.App.4th 1033,
1048.) “California courts construe section 821.6 broadly in furtherance of its purpose to
protect public employees in the performance of their prosecutorial duties from the threat
of harassment through civil suits.” (Ibid.; see Richards v. Department of Alcoholic
Beverage Control (2006) 139 Cal.App.4th 304, 318 [“Courts liberally construe
‘administrative proceeding’ to include investigatory and other activities in preparation for
more formal proceedings”].)




                                               10
       C. Analysis
       As we next explain, we conclude the trial court properly sustained defendants’
demurrer to Clark’s negligence claims, which (as we have noted ante) are predicated on
violations of the IPA (i.e., failure to maintain accurate records), and the failure to
train/supervise/discipline CDCR employees regarding the “provisions and requirements
of the IPA,” specifically the duty to maintain accurate records.
              1. The IPA
       The IPA gives individuals the right to bring a civil action against an agency
(§ 1798.45) and/or individuals (§ 1798.53) for invasion of privacy, and thus potentially
provides an exception to governmental immunity rules. However, as we will explain, the
facts alleged in the operative complaint do not state a viable claim predicated on a
violation of the IPA.
       As an initial matter, we note that Clark’s negligence claims predicated on
violations of the IPA are only brought against the individual defendants. As for those
defendants, the operative complaint does not allege any facts that would support a finding
that any individual defendant is subject to civil liability under the IPA. The operative
complaint makes clear that the alleged violations of the IPA are based on the individual
defendants’ failure to maintain accurate records, including the failure to correct and/or
amend inaccurate records. However, under the IPA, a civil action predicated on the
failure to maintain accurate records is limited to government agencies. (§§ 1798.18,
1798.45, subd. (b); see Hurley, supra, 20 Cal.App.5th at pp. 642, 651.) Clark has not
cited, and we are not aware of, any case law supporting his contention that the individual
defendants fall within the meaning of “agency” for purposes of civil liability under the
IPA. But even assuming for the sake of argument that Clark is correct, his claims against
the individual defendants for negligent violations of the IPA fail because the operative
complaint does not allege any facts that would support a finding Clark suffered any



                                              11
adverse determination due to the failure of any individual defendant to maintain accurate
records.2
       Although not included in the operative complaint, the original complaint alleged
Clark was found “not guilty” of the “charges” that he conspired to incite a riot and caused
a “staff separation alert,” and those charges were dismissed in late March 2018. The
operative complaint does not identify any specific adverse determination that resulted
from the allegedly inaccurate records (i.e., the records accusing Clark of conspiring to
incite a riot and causing a staff separation alert), even though the trial court specifically
sustained the demurrer to the original complaint on the ground that Clark failed to allege
facts showing how he was harmed by the allegedly inaccurate records. The operative
complaint simply alleges, without more, that “[d]efendants’ violations of their duties
[under the IPA] resulted in numerous adverse decisions to [his] character, rights, and
opportunities causing the continuing damages and injuries.” This vague and conclusory
allegation is insufficient to state a viable negligence claim. And Clark has not identified
any adverse determination in his appellate briefing. Instead, he makes a vague claim that
he was “injured with each adverse decision taken on the records (not to mention loss of
privileges, opportunities, and an additional 3 years in prison).”
              2. Common Law Negligence
       To the extent Clark attempts to state common law negligence claims, he has failed
to do so.




2  We need not and do not decide whether the individual defendants fall within the
meaning of “agency” for purposes of civil liability under the IPA. However, we note that
a person acting solely in their official capacity as a state employee is not subject to civil
liability under the IPA. (See § 1798.53.) Moreover, any civil action brought under the
IPA against an individual (as opposed to an agency) must be predicated on the intentional
disclosure of non-public personal information (§ 1798.53), which Clark does not allege.

                                              12
       As for the individual defendants, to the extent Clark’s negligence claims are
predicated on the conduct of CDCR employees in connection with the institution,
investigation, or prosecution of a disciplinary proceeding against Clark, they are barred
by the immunity provided in Government Code section 821.6. We need not decide
whether all of the negligence claims against the individual defendants are barred under
this provision. Even if we assume without deciding that some of Clark’s claims fall
outside the scope of the immunity provided in Government Code section 821.6, the
operative complaint does not state a viable negligence claim against any individual
defendant (or the CDCR), as there are no facts supporting a finding that Clark suffered
actual harm as a result of the alleged negligence. (See Leyva v. Garcia (2018)
20 Cal.App.5th 1095, 1103 [an essential element of a claim for negligence is damage
proximately caused by the breach of a legal duty]; Shopoff & Cavallo LLP v. Hyon
(2008) 167 Cal.App.4th 1489, 1509 [unless a party suffers damages, i.e., appreciable and
actual harm, as a consequence of negligent conduct, he cannot establish a cause of action
for negligence].) Further, to the extent Clark attempts to state a negligence claim against
the CDCR predicated on its negligent failure to train/supervise/discipline employees
regarding the provisions of the IPA, any such claim would be barred by the immunity
provided in Government Code sections 815 and 844.6.
                                             III
                                     Declaratory Relief
       We see no error in the trial court’s decision to sustain defendants’ demurrer to the
declaratory relief claim, which sought a declaration of the parties’ rights and duties under
the IPA and certain state regulations and rules purportedly applicable to CDCR
employees.
       To state a claim for declaratory relief, the plaintiff must allege facts showing there
is a dispute between the parties concerning their legal rights, constituting an “actual
controversy” within the meaning of the declaratory relief statute. (Code Civ. Proc.,

                                             13
§ 1060; Artus v. Gramercy Towers Condominium Assn. (2018) 19 Cal.App.5th 923, 930.)
A claim for declaratory relief fails when it is “ ‘ “wholly derivative” ’ of other failed
claims.” (Smyth v. Berman (2019) 31 Cal.App.5th 183, 191-192; Ball v. FleetBoston
Financial Corp. (2008) 164 Cal.App.4th 794, 800.) The allegations in the operative
complaint make clear that Clark’s declaratory relief claim is wholly derivative of his
other failed claims. And we see no abuse of discretion in the trial court’s decision to
decline to exercise the declaratory judgment power in this case. (See Code Civ. Proc.,
§ 1061 [court may refuse relief where declaration “is not necessary or proper at the time
under all the circumstances”]; Gilb v. Chiang (2010) 186 Cal.App.4th 444, 458 [even if
an actual controversy exists to support a declaratory relief action, it is within the trial
court’s discretion to grant or deny declaratory relief].)
                                              IV
                                       Injunctive Relief
       We conclude the trial court properly found that Clark’s request for injunctive relief
was not a valid basis to overrule defendants’ demurrer, as a request for injunctive relief is
not an independent cause of action. (Shamsian v. Atlantic Richfield Co. (2003)
107 Cal.App.4th 967, 984.) In short, because we have affirmed the trial court’s
sustaining of defendants’ demurrer to all of the claims alleged in the operative complaint,
Clark cannot seek injunctive relief as a stand-alone claim against defendants. (See id.,
p. 985.)
                                               V
                                       Leave to Amend
       Having determined that the operative complaint does not state a viable claim for
relief against any defendant, we must determine whether the trial court abused its
discretion in sustaining defendants’ demurrer without leave to amend. As noted ante, the
burden of proving a reasonable possibility that a complaint can be amended to state a
viable claim falls “squarely on the plaintiff.” (Blank, supra, 39 Cal.3d at p. 318.) “To

                                              14
satisfy that burden on appeal, a plaintiff ‘must show in what manner he can amend his
complaint and how that amendment will change the legal effect of his pleading.’
[Citation.] The assertion of an abstract right to amend does not satisfy this burden.”
(Rakestraw v. California Physicians’ Service (2000) 81 Cal.App.4th 39, 43.) “Where the
appellant offers no allegations to support the possibility of amendment and no legal
authority showing the viability of new causes of action, there is no basis for finding the
trial court abused its discretion when it sustained the demurrer without leave to amend.”
(Id. at p. 44.)
        The record does not disclose that Clark asked the trial court to allow amendment,
and nowhere in his appellate briefing does he attempt to show how the operative
complaint can be amended to state a viable claim against any defendant. Instead, he
asserts, without elaboration, that it was error for the trial court to sustain the demurrer to
the operative complaint without leave to amend. Under these circumstances, Clark has
failed to carry his burden to show that the trial court abused its discretion in sustaining
defendants’ demurrer without leave to amend. (Blank, supra, 39 Cal.3d at p. 318.)
                                              VI
                                Motion to Compel Discovery
        Clark contends the trial court erred in denying his motion to compel production of
documents. However, he makes no effort to show how he was prejudiced by the trial
court’s ruling. Thus, we need not and do not decide whether the trial court erred in this
regard. (Cal. Const., art. VI, § 13; Code Civ. Proc., § 475; Waller v. TJD (1993)
12 Cal.App.4th 830, 833.)




                                              15
                                    DISPOSITION
       The judgment is affirmed. Defendants are awarded their costs on appeal. (Cal.
Rules of Court, rule 8.278(a).)




                                                     /s/
                                               Duarte, J.



We concur:



      /s/
Hull, Acting P. J.



     /s/
Krause, J.




                                          16